DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/28/2022 has been entered. Claims 5 and 16 have been canceled.

Response to Arguments
Applicant’s arguments, filed on 06/28/2022, with respect to claims 1 and 12 have been fully considered but they are not persuasive. That is, Applicant argues that there is no disclosure in Nakamura of the operation unit (18) being tiltable "with an inclination range of about 100 degrees" (see remarks, p.9). 
           In reply, Examiner respectfully disagrees because having the operation unit (18) being tiltable "with an inclination range of about 100 degrees would have been an obvious matter of design choice. According to MPEP 2144.04: 
VI.    REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS
C.    Rearrangement of Parts
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

D.    Making Adjustable
In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) (Claims were directed to a handle for a fishing rod wherein the handle has a longitudinally adjustable finger hook, and the hand grip of the handle connects with the body portion by means of a universal joint. The court held that adjustability, where needed, is not a patentable advance, and because there was an art-recognized need for adjustment in a fishing rod, the substitution of a universal joint for the single pivot of the prior art would have been obvious.)
      For the foregoing reasons, Examiner submits that claims 1 and 12 are unpatentable over Nakamura as being an obvious matter of design choice because shifting the position of the power key would not have modified the operation of the image forming apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 12-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. US 2017/0111526 A1 (hereinafter referred to as Nakamura).
VI.    REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS
C.    Rearrangement of Parts
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
D.    Making Adjustable
In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) (Claims were directed to a handle for a fishing rod wherein the handle has a longitudinally adjustable finger hook, and the hand grip of the handle connects with the body portion by means of a universal joint. The court held that adjustability, where needed, is not a patentable advance, and because there was an art-recognized need for adjustment in a fishing rod, the substitution of a universal joint for the single pivot of the prior art would have been obvious.)

Referring to claim 1, Nakamura discloses an image forming apparatus (fig.1, image forming apparatus 10) comprising: 
      an image reading section (fig.1, image reading portion 14) configured to read a document mounted on a document positioning section ([0034]) (Note: the image reading portion is configured to read a document placed on a document placing table (document positioning section) that is formed of transparent material on its upper surface); 
       a document pressing cover (fig.1, document pressing cover 30) configured to be opened or closed, the pressing cover being disposed on the image reading section ([0036]) (Note: the reference discloses a document pressing cover 30 that is openably attached to the upper surface of the image reading portion 14 via a hinge); 
      an image forming section (fig.1, image forming portion 12) configured to form an image on a sheet ([0033]) (Note: the image forming portion 12 forms an image with an electrophotographic system onto a sheet that is fed from a sheet cassette 20); 
       a discharge section (fig.2, discharge port 22) configured to discharge the sheet on which the image is formed by the image forming section ([0033]) (Note: the sheet having been formed with an image is discharged from a discharge port 22 (discharge section) to the in-barrel sheet discharge portion 16); 
      a discharge tray (fig.2, discharge tray 26) configured to receive the sheet from the discharge section ([0035]) (Note: the in-barrel sheet discharge portion 16 is provided with a discharge tray 26 for receiving the sheet that is formed with the image and discharged from the discharge port 22); and 
      an operation unit (fig.1, operation unit 18) including at least a touch panel display (fig.1, touch panel display 50), the operation unit being tiltable with an inclination range ([0044] and [0070]) (Note: the operation unit 18 is made tiltable to a desired angle), wherein 
      a power button (figs.1, 3, 5 and 7-8, power key 54) that is a hardware button is provided on a back side of the operation unit and on a front portion of the image reading section separate from the operation unit (fig.5, [0040]-[0041], [0049]-[0051]) (Note: the operation unit 18 comprises at least touch panel display 50, wherein a power key 54 (mechanical hardware key) is provided in a back side as compared with the touch panel display 50 of the operation unit 18, provided on a housing projection portion 24a (front portion) of the image reading portion 14 and separate from the operation unit), 
       a face (fig.1, front surface 24c) of the front portion (fig.1, housing projection portion 24a), the face being transverse to a sheet receiving portion of the document positioning section ([0034] and [0069]) (Note: the reference discloses the image reading portion 14 comprises a housing 24 that has a document placing table that is formed of transparent material on its upper surface and the front surface 24c may be a vertical surface. Thus, in that case, the front surface 24c being transverse to the transparent material (sheet receiving portion) of the document placing table (document positioning section)).
     Nakamura fails to disclose the operation unit being tiltable with an inclination range of about 100 degrees and wherein the power button extending from a face of the front portion.
    However, it would have been an obvious matter of design choice to have the operation unit being tiltable with an inclination range of about 100 degrees and the power button extending from a face of the front portion because having the operation unit being tiltable with an inclination range of about 100 degrees  and shifting the position of the power key would not have modified the operation of the image forming apparatus and the invention would perform equally well with the teachings of Nakamura.
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Nakamura with an operation unit being tiltable with an inclination range of about 100 degrees and a power button extending from a face of the front portion for the advantages of being an engineering design choice.

Referring to claim 2, Nakamura discloses the image forming apparatus according to claim 1, wherein the power button is disposed within a width of the operation unit (figs.2, 5 and [0050]) (Note: the power key 54 is provided in a back side as compared with the touch panel display 50 and within a range of a breadth of the operation unit 18).

Referring to claim 3, Nakamura discloses the image forming apparatus according to claim 1, wherein an internal discharge section (fig.2, in-barrel sheet discharge portion 16) is defined between the image reading section and the image forming section in an up-down direction, and the discharge tray is disposed in the internal discharge section, the internal discharge section has an opening on a front portion of the image forming apparatus, and in front view, at least part of the operation unit overlaps part of the internal discharge section (figs.2, 4-5; [0029], [0035] and [0047]) (Note: the reference discloses an in-barrel sheet discharge portion 16 formed between an image forming portion 12 and an image reading portion 14; wherein the discharge tray 26 is disposed in the in-barrel sheet discharge portion 16 with an opening on a front portion of the image forming apparatus, and in front view, at least part of the operation unit 18 overlaps part of the in-barrel sheet discharge portion 16).

Referring to claim 6, Nakamura discloses the image forming apparatus according to claim 1, wherein in a state in which the operation unit is maximally tilted from the apparatus front toward the rear, the power button does not overlap the operation unit (figs.4-6) (Note: the operation unit 18 can be maximally tilted in such way that the power key 54 does not overlap the operation unit 18).

Referring to claim 7, Nakamura discloses the image forming apparatus according to claim 1, wherein an identification is disposed adjacent to the power button (fig.5 and [0055]) (Note: the reference discloses an LED lamp 60 (identification) provided in the immediate left of the power key 54).
Nakamura fails to disclose an identification bar different in color to an apparatus body.
     However, it would have been an obvious matter of design choice to have an identification bar different in color to an apparatus body because it appears that the invention would perform equally well with any shape and color of LED lamp as taught by Nakamura.
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the LED lamp 60 of Nakamura to obtain an identification bar different in color to an apparatus body for the advantages of being an engineering design choice.

Referring to claim 8, Nakamura discloses the image forming apparatus according to claim 7, wherein the identification is a light-emitting diode (LED) ([0055]) (Note: the reference discloses an LED lamp 60 as an identification). 
Referring to claim 9, Nakamura discloses the image forming apparatus according to claim 7, except wherein the identification bar extends toward a right side of the power button.
     However, it would have been an obvious matter of design choice to have the identification bar extending toward a right side of the power button because it appears that the invention would perform equally well with any shape of LED lamp as taught by Nakamura.
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the LED lamp 60 of Nakamura to obtain an identification bar that extends toward a right side of the power button for the advantages of being an engineering design choice.

Referring to claim 10, Nakamura discloses the image forming apparatus according to claim 3, wherein in front view, the internal discharge section is disposed on a left side and the operation unit is disposed on a right side (figs.1-3) (Note: the in-barrel sheet discharge portion 16 is disposed on a left side and the operation unit 18 is disposed on a right side).

Referring to claim 12, Nakamura discloses an image forming apparatus (fig.1, image forming apparatus 10) comprising: 
      an image reading section (fig.1, image reading portion 14) configured to read a document mounted on a document positioning section ([0034]) (Note: the image reading portion is configured to read a document placed on a document placing table (document positioning section) that is formed of transparent material on its upper surface); 
       a document pressing cover (fig.1, document pressing cover 30) configured to be opened or closed, the pressing cover being disposed on the image reading section ([0036]) (Note: the reference discloses a document pressing cover 30 that is openably attached to the upper surface of the image reading portion 14 via a hinge); 
       an image forming section (fig.1, image forming portion 12) configured to form an image on a sheet ([0033]) (Note: the image forming portion 12 forms an image with an electrophotographic system onto a sheet that is fed from a sheet cassette 20); 
       a discharge section (fig.2, discharge port 22) configured to discharge the sheet on which the image is formed by the image forming section ([0033]) (Note: the sheet having been formed with an image is discharged from a discharge port 22 (discharge section) to the in-barrel sheet discharge portion 16); 
      a discharge tray (fig.2, discharge tray 26) configured to receive the sheet from the discharge section ([0035]) (Note: the in-barrel sheet discharge portion 16 is provided with a discharge tray 26 for receiving the sheet that is formed with the image and discharged from the discharge port 22); and 
      an operation unit (fig.1, operation unit 18) including at least a touch panel display (fig.1, touch panel display 50), the operation unit being tiltable with an inclination range ([0044] and [0070]) (Note: the operation unit 18 is made tiltable to a desired angle), wherein 
         a power button (figs.1, 3, 5 and 7-8, power key 54) that is a hardware button is provided on a back side of the operation unit and on a front portion of the image reading section ([0040]-[0041], [0049]-[0051]) (Note: the operation unit 18 comprises at least touch panel display 50, wherein a power key 54 (mechanical hardware key) is provided in a back side as compared with the touch panel display 50 of the operation unit 18 and provided on a housing projection portion 24a (front portion) of the image reading portion 14),
      the power button being vertically below the document pressing cover and vertically above the discharge section in a height direction (fig.1) (Note: in figs.1-2, from the sheet cassette 20 to the document pressing cover 30 in the vertical direction, the power key 54 is below the document pressing cover 30 and above the discharge port 22).
       Nakamura fails to disclose the operation unit being tiltable with an inclination range of about 100 degrees.
    However, it would have been an obvious matter of design choice to have the operation unit being tiltable with an inclination range of about 100 degrees because having the operation unit being tiltable with an inclination range of about 100 degrees  would not have modified the operation of the image forming apparatus and the invention would perform equally well with the teachings of Nakamura.
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Nakamura with an operation unit being tiltable with an inclination range of about 100 degrees for the advantages of being an engineering design choice.

Referring to claim 13, Nakamura discloses the image forming apparatus according to claim 12, wherein the power button is disposed within a width of the operation unit (figs.2, 5 and [0050]) (Note: the power key 54 is provided in a back side as compared with the touch panel display 50 and within a range of a breadth of the operation unit 18).

Referring to claim 14, Nakamura discloses the image forming apparatus according to claim 12, wherein an internal discharge section (fig.2, in-barrel sheet discharge portion 16) is defined between the image reading section and the image forming section in an up-down direction, and the discharge tray is disposed in the internal discharge section, the internal discharge section has an opening on a front portion of the image forming apparatus, and in front view, at least part of the operation unit overlaps part of the internal discharge section (figs.2, 4-5; [0029], [0035] and [0047]) (Note: the reference discloses an in-barrel sheet discharge portion 16 formed between an image forming portion 12 and an image reading portion 14; wherein the discharge tray 26 is disposed in the in-barrel sheet discharge portion 16 with an opening on a front portion of the image forming apparatus, and in front view, at least part of the operation unit 18 overlaps part of the in-barrel sheet discharge portion 16).

Referring to claim 17, Nakamura discloses the image forming apparatus according to claim 12, wherein in a state in which the operation unit is maximally tilted from the apparatus front toward the rear, the power button does not overlap the operation unit (figs.4-6) (Note: the operation unit 18 can be maximally tilted in such way that the power key 54 does not overlap the operation unit 18).

Referring to claim 18, Nakamura discloses the image forming apparatus according to claim 12, wherein an identification is disposed adjacent to the power button (fig.5 and [0055]) (Note: the reference discloses an LED lamp 60 (identification) provided in the immediate left of the power key 54).
Nakamura fails to disclose an identification bar different in color to an apparatus body.
     However, it would have been an obvious matter of design choice to have an identification bar different in color to an apparatus body because it appears that the invention would perform equally well with any shape and color of LED lamp as taught by Nakamura.
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the LED lamp 60 of Nakamura to obtain an identification bar different in color to an apparatus body for the advantages of being an engineering design choice.

Referring to claim 19, Nakamura discloses the image forming apparatus according to claim 18, wherein the identification is a light-emitting diode (LED) ([0055]) (Note: the reference discloses an LED lamp 60 as an identification). 

Referring to claim 20, Nakamura discloses the image forming apparatus according to claim 18, except wherein the identification bar extends toward a right side of the power button.
However, it would have been an obvious matter of design choice to have the identification bar extending toward a right side of the power button because it appears that the invention would perform equally well with any shape of LED lamp as taught by Nakamura.
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the LED lamp 60 of Nakamura to obtain an identification bar that extends toward a right side of the power button for the advantages of being an engineering design choice.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Akiyama US 2008/0286002 A1.

Referring to claim 4, Nakamura discloses the image forming apparatus according to claim 3, except wherein the internal discharge section is a dark color.
     However, in the same field of endeavor of image forming apparatus art, Akiyama discloses wherein the internal discharge section is a dark color (fig.7 and [0078]-[0079]) (Note: the reference discloses wherein the discharge unit 30 is a dark color).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Nakamura with an internal discharge section that is a dark color as taught by Akiyama. The suggestion/motivation for doing so would have been to improve contrast with white sheets, wherefore user can more easily recognize the sheet discharged to the discharge unit 30 (see Akiyama, [0079]).

Referring to claim 15, Nakamura discloses the image forming apparatus according to claim 14, except wherein the internal discharge section is a dark color.
     However, in the same field of endeavor of image forming apparatus art, Akiyama discloses wherein the internal discharge section is a dark color (fig.7 and [0078]-[0079]) (Note: the reference discloses wherein the discharge unit 30 is a dark color).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Nakamura with an internal discharge section that is a dark color as taught by Akiyama. The suggestion/motivation for doing so would have been to improve contrast with white sheets, wherefore user can more easily recognize the sheet discharged to the discharge unit 30 (see Akiyama, [0079]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Nagashima et al. US 2015/0138284 A1 (hereinafter referred to as Nagashima).

Referring to claim 11, Nakamura discloses the image forming apparatus according to claim 1, except wherein the image forming section includes a print unit that includes an ink jet head.
     However, in the same field of endeavor of image forming apparatus art, Nagashima discloses wherein the image forming section includes a print unit that includes an ink jet head (fig.5 and [0187]).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming section of Nakamura with a print unit that includes an ink jet head as taught by Nagashima. The suggestion/motivation for doing so would have been to obtain image forming apparatus having low noise, low running cost, and easiness of color printing, and thus be widely used in ordinary homes.

Allowable Subject Matter
Claim 21 is allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claim 21, the prior art searched and of record neither anticipates nor suggests in the claimed combinations. That is, Examiner did not find any reference that discloses and would have rendered obvious: “the identification bar identifying three or more operational statuses selected from an off state, an on state, a normal state, an abnormal state, a normal data communication transmission state, a communication error, and a sheet jam state.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675